t c summary opinion united_states tax_court indrit iljazi petitioner v commissioner of internal revenue respondent docket no 11039-09s filed date carlton malben smith for petitioner theresa g mcqueeney for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to the unpaid tax_liability reported on the joint_return petitioner filed with mary sue bacon ms bacon the sole issue for decision is whether petitioner is entitled to relief under sec_6015 for the tax_liability respondent concedes petitioner is entitled to the claimed relief except to the extent that petitioner’s claim is time barred background this case was submitted fully stipulated all stipulated facts are found accordingly and the attached exhibits are incorporated by reference petitioner resided in new york when he filed the petition herein petitioner and ms bacon reported income_tax due of dollar_figure and submitted a dollar_figure payment with their timely filed joint income_tax return on date respondent sent petitioner by certified mail a final notice_of_intent_to_levy and notice of his right to a collection_due_process_hearing cdp_notice the cdp_notice was returned to respondent as refused or unclaimed ms bacon’s cdp_notice was also returned but listed as undeliverable on date respondent received from petitioner a form_8857 request for innocent spouse relief which included the income_tax_liability on date respondent issued a final_determination denying relief under sec_6015 because the claim was filed more than years after respondent issued the cdp_notice on date petitioner filed a petition in this court disputing the final_determination after the filing of the petition respondent sent petitioner’s case to the internal_revenue_service irs covington campus innocent spouse operations cciso to determine whether petitioner would be entitled to relief in the absence of the 2-year period of limitations imposed by the income_tax regulations as a result of that evaluation respondent determined that if the request for relief were not time barred petitioner would be entitled to relief under sec_6015 as to the portion of the underpayment attributable to the income of ms bacon discussion sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs however the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and the taxpayer does not qualify for relief under sec_6015 or c respondent concedes that petitioner is entitled to the claimed relief but for the 2-year period set forth in revproc_2003_61 2003_2_cb_296 and the regulations see sec_1 b income_tax regs in 132_tc_131 this court held invalid the secretary’s regulation limiting the period for the right to seek relief under sec_6015 to years the holding of that case did not establish any time within which a request for relief would be considered reasonable and or timely respondent concedes that the only reason for denial was that petitioner’s request was made more than years after the date of the first collection activity respondent acknowledges the lantz opinion but notes that it is on appeal and that he disagrees with this court’s holding in the case respondent does not argue that the amount of time by which petitioner’s request exceeded years is a reason for denial of equitable relief under sec_6015 accordingly there is no reason for this court to further analyze respondent’s claim that the 2-year-period 1respondent sought to have the small_tax_case designation removed from this case in an attempt to be able to appeal any adverse decision for the purpose of overturning our holding in 132_tc_131 petitioner objected to the removal under sec_7463 the small_tax_case designation is made at the option of the taxpayer concurred in by the tax_court the court denied respondent’s motion restriction is valid and we follow the precedent set forth in lantz upon the basis of the foregoing the court holds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for petitioner
